United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                  April 22, 2003

                                                           Charles R. Fulbruge III
                                                                   Clerk
                              No. 02-21164
                          Conference Calendar



ALI REZA DADI; ET AL.,

                                      Plaintiffs,

ALI REZA DADI,

                                      Plaintiff-Appellant,

versus

LYNN N. HUGHES, U.S. District Judge;
MICHAEL T. FLOREANS; JAMES BUCHANAN;
BRIAN T. MOFFATT; JACK ZIMMERMAN,

                                      Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-02-CV-3276
                       --------------------

Before DAVIS, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Ali Reza Dadi, federal prisoner No. 59270-079, and his wife

Carmen appeal the dismissal as frivolous of a civil rights

complaint seeking damages for an alleged conspiracy to obtain the

wrongful civil forfeiture of their home following Ali Reza Dadi’s

conviction for bank fraud and money laundering offenses.         We find

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 02-21164
                                  -2-

no abuse of discretion in the district court’s dismissal of the

complaint as frivolous.

     For the first time on appeal, the Dadis argue that the

forfeiture was wrongful because Ali Reza Dadi was an innocent

owner of the property; that the forfeiture violates principles of

double jeopardy; and, alternatively, that Carmen Dadi and the

Dadi’s three children were innocent owners of the property.

     Absent exceptional circumstances that implicate the

interests of justice, we generally do not review issues not

raised in the district court.    Kinash v. Callahan, 129 F.3d 736,

739 n.10 (5th Cir. 1997).    Our review of issues raised for the

first time on appeal is limited to errors that are “plain” and

that “affect substantial rights.”    See United States v. Caverley,

37 F.3d 160, 162 (5th Cir. 1994) (en banc).

     Dadi’s claim that he is an innocent owner implicates the

validity of his conviction and is thus barred by Heck v.

Humphrey.**    The in rem forfeiture of Dadi’s house will not

support a double jeopardy claim.    United States v. Ursery,

518 U.S. 267, 288 (1996); United States v. Garcia Abrego,

141 F.3d 142, 173-74 (5th Cir. 1998).       The “innocent owner” claim

of   Carmen Dadi and the Dadis’ children is based on evidence not

presented to the district court.    As the district court did not

have an opportunity to consider this issue, the error, if any,




     **
          512 U.S. 477 (1994).
                            No. 02-21164
                                 -3-

cannot have been “plain.”    Robertson v. Plano City of Texas,

70 F.3d 21, 23 (5th Cir. 1995).

     This appeal is without arguable merit, and it is DISMISSED

AS FRIVOLOUS.   Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983); 5TH CIR. R. 42.2.   The Dadis are WARNED that future

frivolous appeals may result in the imposition of sanctions.

     DISMISSED; SANCTION WARNING ISSUED.